Citation Nr: 1732899	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO. 15-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hip disability. 

2. Entitlement to an earlier effective date (EED) for the award of service connection for radiculopathy of the right lower extremity. 

3. Entitlement to an earlier effective date (EED) for the award of service connection for radiculopathy of the left lower extremity.

4. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 

5. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's sister. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had approximately two months of active service in the United States Army from June to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran appeared at a Central Office hearing before the undersigned in May 2015. A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher ratings and earlier effective dates for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence submitted since the last final decision of record relates specifically to unestablished facts necessary to substantiate the claim for entitlement to service connection for a bilateral hip disability. 

2. The medical evidence of record supports a conclusion that a left hip disability, diagnosed as Legg-Calves-Perthes (LCP) disorder with tear and arthritis, was aggravated beyond the natural course of the disease process by trauma experienced in military service. 

3. The medical evidence of record supports a conclusion that a right hip disability, manifesting as tear with arthritis, had causal origins in trauma experienced in active military service. 


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for a bilateral hip disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. The criteria for entitlement to service connection for a bilateral hip disability have been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was initially denied service connection for a bilateral hip disability in December 2005. At that time, service treatment records were not part of the claims file. In November 2009, the Veteran was again denied service connection for a bilateral hip condition, and service treatment records were then available. 
While it was then determined that the Veteran experienced a hip condition which existed prior to service, the rating agency found no evidence of aggravation of the condition or of a nexus between a right hip condition and military service. 

In March 2011, the Veteran's petition to reopen the claim for entitlement to service connection was denied by the RO on the grounds of no new and material evidence being submitted. The appeal of that denial is now before the Board.  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. See Knightly v. Brown, 6 Vet. App. 200 (1994). Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the evidence is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Id. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

In support of the claim to reopen, the Veteran has submitted a 2015 medical report of his private physician. This family practitioner reviewed the claims file, and noted that the Veteran had Legg-Calves-Perthes (LCP) disease in the left hip. This is a childhood genetic deformity involving the merger of the femoral head and the hip joint. The doctor noted that the Veteran's disorder "largely resolved with bracing" prior to service entry, although there was some "mild loss of range of motion." As of 2002, prior to service entry, there was no impaired hip function of any degree. The right hip was not affected by LCP disease. 

The Veteran reported falling off of his bunk in basic training and significantly stressing his hip during the heavy physical training demands of that initial period of service required of all enlisted soldiers. In June 2004, the Veteran was placed on a physical profile as due to bilateral hip pain, and shortly after discharge in March 2005, the Veteran's physician noted a decrease in range of motion for both hips. 

It was concluded, unequivocally, that the additional disability from a normal baseline prior to service entry "demonstrate[d] aggravation of the left hip during military service." Further, an October 2012 magnetic resonance imaging (MRI) study revealed a "large labral tear" in the hips which, the Veteran's doctor noted, was "less consistent with LCP" and "more consistent with intense trauma." The "wear and tear" of military service, to include the falls from the Veteran's bunk and the physical stress of training (noted in service as bilateral hip pain necessitating a physical profile and, eventually, removal from service), was deemed to be an "injury" to both hips that "will also likely aggravate the left hip beyond the natural progression" of the LCP disease process. 

This opinion is new, in that it was not of record at the time of the denial in 2011, and it is material, in that is relates a current left hip disability to in-service aggravation and a right hip disability to an in-service event. As this is the case, the claim for entitlement to service connection for a bilateral hip disability is reopened. See 38 C.F.R. § 3.156. 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.30. That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition. Id.

With respect to the underlying claim of service connection, in addition to the 2015 private assessment (which came in the form of a VA disability benefits questionnaire), the Veteran also submitted a VA clinical report dated in July 2011. In this report, a staff orthopedist noted that bilateral hip pain was present in June 2004, and that "given this new information," it was "clear" that the Veteran "did in fact suffer from...hip problems while in service." It was "more likely than not" that current hip disabilities "began and/or were exacerbated by his activities as a soldier." 

A May 2015 private opinion also describes the Veteran as experiencing bilateral hip arthritis as a result of trauma in service. This clinician also described the Veteran's left hip LCP as having been aggravated by the stresses of military service. 

The Veteran was on active duty for a period of two months, and he clearly manifested bilateral hip pain on account of the physical stresses of basic training. That the Veteran slept in an open bay, with bunk beds, is consistent with the type of service rendered, and his allegations of falling from the bed are not disputed.
 
The most recent private family practice report, which was based on a review of the evidence and a noted present hip symptomatology since 2004, is highly probative in this case. Specifically, the physician noted the change in pathology from before service to after discharge, with a tear evident on radiographic imaging that would not have been associated with LCP and which affected the right hip as well (a part of the body unaffected by pre-service LCP). The evidence of this tear, to include the manifestation in the right hip (which, as noted, was unaffected by LCP) served as the basis for the conclusion that in-service trauma aggravated the left hip disorder and directly caused the right hip condition.

The 2015 private family practice report is based on radiographic findings, and as noted, is supported by both VA as well as other private medical clinicians who described a likely relationship between current hip conditions and service (aggravation for the left hip, direct causation for the right). 

Given this record, the Board must grant the claim of service connection for a bilateral hip disability. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

The claim for entitlement to service connection for a bilateral hip disability is reopened. 

Entitlement to service connection for a bilateral hip disability is granted. 


REMAND

The severity of the Veteran's bilateral lower extremity radiculopathy has not been recently evaluated, and as that is the prime concern for claims in an increase in rating, a new examination is necessary. Also, outstanding records, to include any records held in federal custody, are to be obtained. Other directives are as below. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain all outstanding VA treatment reports for the Veteran and associate copies with the claims file. In addition to all treatment records, vocational rehabilitation records, if present, must be obtained and associated with the claims file. In addition, contact the Social Security Administration (SSA) and determine as to if a claim for disability benefits has been filed with that agency. If SSA records do exist, obtain copies and associate them with the claims file. 

2. As the Veteran has applied for disability benefits administered by the State of California, contact the appropriate state agency and obtain any records associated with a disability determination by that agency. If no records are found to exist after an exhaustive search, so annotate the claims file. 

3. Schedule the Veteran for a comprehensive neurological examination of the bilateral lower extremities to determine the severity and, if possible, the onset date, of current bilateral lower extremity radiculopathy. 

The examiner's attention is called to the following:

*The examiner should determine current neurological deficits associated with service-connected bilateral radiculopathy in the lower extremities. Impairments with respect to strength, muscle tone, and propulsion should be specifically described. 

*Range of motion testing of the lower extremities should occur, and if radiculopathy is productive of impairment, the degree to which such decrease in motion exists should be reported. 

*The Veteran is now in receipt of service-connected compensation benefits for his bilateral hips. VA clinical records, dating to 2011, note that radiculopathy AND hip disablement exist as comorbid conditions. 

*The Veteran has credibly reported pain in the hip and lower extremity regions for many years; however, there is some conflict in the record as to when radiculopathy had an onset. Specifically, a February 2011 VA clinical report listed the radiation of pain from the lower back into the lower extremities, and a later November 2011 examination report failed to diagnose radiculopathy (earlier March and October 2010 physical examinations also do not indicate the presence of radiculopathy). Nonetheless, the Veteran has credibly reported pain in the lower extremities for many years, and, to the extent possible, the degree of pain associated with radiculopathy and with service-connected hip arthritis should be described. 

*Specifically, it is noted that the claim for entitlement to service connection for radiculopathy has been deemed to originate in September 2004 (date of claim). To the extent it is medically possible, the neurologist is asked to note the Veteran's complaints of pain, in addition to the conflicting medical evidence, and offer an opinion as to whether bilateral lower extremity radiculopathy has been present since the date of claim in 2004. If not, the approximate date of onset should be expressly described. 

ALL CONCLUSIONS MUST BE SUPPORTED BY APPROPRIATE MEDICAL EXPLANATION.  THE LACK OF DOCUMENTATION IN CONTEMPORANEOUS MEDICAL RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST AN OPINION. 

4. Following the above-directed development, re-adjudicate the Veteran's claims for an increase and earlier effective dates. The RO's attention is called to the potential applicability of 38 C.F.R. § 3.156(c). If the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


